Name: Commission Regulation (EC) No 1490/97 of 29 July 1997 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: agricultural structures and production;  trade policy;  tariff policy;  processed agricultural produce
 Date Published: nan

 No L 202/24 PEN Official Journal of the European Communities 30 . 7 . 97 COMMISSION REGULATION (EC) No 1490/97 of 29 July 1997 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds whey, are classified separately in the nomenclature for export refunds; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Article 17(14) thereof, Whereas Commission Regulation (EEC) No 3846/87 (3), as last amended by Regulation (EC) No 1 297/97 (4), es ­ tablishes on the basis of the combined nomenclature an agricultural product nomenclature for export refunds; whereas the nomenclature lays down the requirements relating to the product codes for cheeses for which a refund is granted, in particular as regards the maximum water content and minimum fat content; whereas the requirements for certain cheeses have to be adjusted so that they reflect better the cheeses actually exported; Whereas, in the case of whey cheeses falling within CN codes 0406 10 20 and 0406 90 87 , it should be specified that salted Ricotta and Manouri , while manufactured from HAS ADOPTED THIS REGULATION: Article 1 In Sector 9 of the Annex to Regulation (EEC) No 3846/87, the information on CN codes ex 0406 10 20, ex 0406 90 31 , ex 0406 90 33 , ex 0406 90 73 , ex 0406 90 76, ex 0406 90 81 and ex 0406 90 87 is replaced by the infor ­ mation in the Annex hereto . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 July 1997. For the Commission Franz FISCHLER Member of the Commission ( ¢) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 206, 16 . 8 . 1996, p. 21 .Y) OJ No L 366, 24. 12 . 1987, p. 1 . ( ¦) OJ No L 176, 4. 7 . 1997, p. 30 . 30 . 7 . 97 HENI Official Journal of the European Communities No L 202/25 ANNEX Additional requirements for using the product code CN code Description of goods Maximum water content in product weight (% ) Minimum fat content in the dry matter (% ) Product code ;x 0406 10 20   of a fat content, by weight, not exceeding 40 % :    whey cheese , except for salted Ricotta    Other:     of a water content calculated by weight in the non ­ fatty matter exceeding 47 % but not exceeding 72 % : _____ Ricotta, salted : 0406 10 20 9100       Manufactured exclusively from sheep's milk 55 45 0406 10 20 9230       Other 55 39 0406 10 20 9290      Cottage cheese 60 0406 10 20 9300      Other:       Of a fat content, by weight, in the dry matter:        Of less than 5 % 60 0406 10 20 9610        Of 5 % or more but less than 19 % 60 5 0406 10 20 9620        Of 19 % or more but less than 39 % 57 19 0406 10 20 9630        Other, of a water content calculated by weight of the non-fatty matter:         Exceeding 47 % but not exceeding 52 % 40 39 0406 10 20 9640         Exceeding 52 % but not exceeding 62 % 50 39 0406 10 20 9650         Exceeding 62 % 0406 10 20 9660     Of a water content calculated by weight of the non ­ fatty matter exceeding 72 % :      Cream cheese of a water content calculated by weight of the non-fatty matter exceeding 77 % but not exceeding 83 % and of a fat content, by weight, in the dry matter:       Of 60 % or more but less than 69 % 60 60 0406 10 20 9830       Of 69 % or more 59 69 0406 10 20 9850      Other 0406 10 20 9870     Other 0406 10 20 9900    Feta f): ex 0406 90 31     of sheep's milk or buffalo milk in containers con ­ taining brine or in sheepskin or goatskin bottles :      Manufactured exclusively from sheep's milk :       Of a water content calculated by weight of the non-fatty matter not exceeding 72 % 56 43 0406 90 31 9119 No L 202/26 I EN Official Journal of the European Communities 30 . 7. 97 Additional requirements for using the product code CN code Description of goods Product codeMaximum water content in product weight (% ) Minimum fat content in the dry matter (% ) ex 0406 90 33 Other:  manufactured exclusively from sheep's and/or goat's milk:   Of a water content calculated by weight of the non-fatty matter not exceeding 72 %  Other:   Of a water content calculated by weight of the non-fatty matter not exceeding 72 %   Of a water content calculated by weight of the non-fatty matter exceeding 72 %    Provolone 56 60 59 43 39 50 0406 90 33 9119 0406 90 33 9919 0406 90 33 9951 ex 0406 90 73 45 44 0406 90 73 9900 ex 0406 90 76    Danbo, Fontal , Fontina, Fynbo, Havarti , 50 44 46 45 45 55 0406 90 76 9300 0406 90 76 9400 0406 90 76 9500 ex 0406 90 81 Maribo, Samsoe :     Of a fat content, by weight, in the dry matter of 45 % or more but less than 55 % :      Of a dry matter content, by weight, of 50 % or more but less than 56 %      Of a dry matter content, by weight, of 56 % or more     Of a fat content, by weight, in the dry matter of 55 % of more    Cantal , Cheshire , Wensleydale, Lancashire , Double Gloucester, Blarney, Colby, Monterey     exceeding 52 % but not exceeding 62 % :      Cheese produced from whey, except for Manouri _ _ _ _ _ Other, of a fat content, by weight, in the dry matter:       Of less than 5 %       Of 5 % or more but less than 19 %       Of 19 % or more but less than 44 45 0406 90 81 9900 ex 0406 90 87 0406 90 87 9100 0406 90 87 9200 0406 90 87 9300 0406 90 87 9400 60 55 53 5 1940 % ______ Of 40 % or more:        Idiazabal , Manchego and Roncai manufactured exclusively from sheep's milk        Maasdam        Manouri        Hushallsost        Murukoloinen        Other 45 45 43 46 41 47 45 45 53 45 50 40 0406 90 87 9951 0406 90 87 9971 0406 90 87 9972 0406 90 87 9973 0406 90 87 9974 0406 90 87 9979